MODIFICATION AGREEMENT


Rock Hard Laboratories, LLC (“the Company”), and Health and Wellness Partners,
Inc., (the “Independent Contractor”), agree as follows:


1.           Relationship of Parties. The parties agree that the provisions of
that certain contract between them, dated March 23, 2009, pursuant to which the
Company retained the Independent Contractor as an independent contractor to sell
and promote the Company’s products in the State of California, hereinafter
referred to as the ''original contract,'' shall continue in effect except as
modified in Paragraph 2.  A copy of the original contract is attached.


2.           Modifications.


(a)           The parties agree to modify Paragraph 4(a) of the original
contract so that in addition to the rights described therein, the Company grants
to the Independent Contractor the exclusive right to sell and promote the
Company’s products in the State of California, in return for which the
Independent Contractor agrees to provide such services and the provision of
other services in California as requested by the Company from time to time;
 
(b)           The parties agree to modify Paragraph 4(a) of the original
contract so that in addition to the rights described therein, the Company grants
to the Independent Contractor the exclusive right to do direct response in
California only.  The parties further agree that any national direct response
campaign must be approved in writing by the Company;
 
(c)           The parties agree to modify Paragraph 5 of the original contract
so that in addition to the rights and restraints described therein, both parties
agree that the “Non-Disclosure of Confidential Information” excludes disclosures
mandated by federal and state law;


(d)           The parties agree to modify Paragraph 6 of the original contract
so that in addition to the rights and restraints described therein, both parties
agree that the “No Disclosure of Trade Secrets” excludes disclosures mandated by
federal and state law.
 

--------------------------------------------------------------------------------




3.           Construction. In the event of any conflict or inconsistency between
the provisions of this modification agreement and the original contract, the
provisions of this modification agreement shall control in all respects.


Executed ___________________[date] at ___________________[city], California.


 
INDEPENDENT CONTRACTOR


By: /s/ Milton Ault III
Signature




Milton Ault III
Print Name




____________________________
Title


ROCK HARD LABORATORIES, LLC


By: /s/ Trent A. Broers
Signature




Trent A. Broers
Print Name


President
Title